DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-9 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 10-18 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of “memory”, “processor” and “instructions” provide sufficient structure to perform all claim l limitations.
Claim 19 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is a manufacture claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,094,110 (referred as ‘110 patent hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because of each of claim limitations of the instant claims 1-2, 4-11 and 13-19 is fully defined by the claims 1-19 of the ‘110 patent. For example, claim 1 of the ‘110 patent discloses a method for processing an image, comprising:
acquiring an image with a first rendering style and an image with a second rendering style (see lines 2-5);
generating at least one first intermediate gradient image based on the image with the first rendering style and the image with the second rendering style (see lines 6-13);
wherein the at least one first intermediate gradient image comprises an image in a gradient process from the image with the first rendering style to the image with the second rendering style (see lines 6-13); and
generating a first gradient video based on the image with the first rendering style, the at least one first intermediate gradient image, and the image with the second rendering style (see lines 14-17).
While the patented claim 1 includes additional claim limitations (i.e., “wherein the first processing model…” recited in lines 18-31) that are not set forth in the instant claim 1, the use of transitional term “comprising/comprises” in the instant claim 1 fails to preclude the possibility of additional elements.  Therefore, instant claim 1 fails to define an invention that is patentably distinct from claim 1 of the ‘110 patent.
Furthermore, each of the limitations recited in instant claim 1 is anticipated by patented claim 1 and anticipation is “the ultimate or epitome of obviousness.”
Likewise, each of instant claims 2, 4-11 and 13-19 is fully defined by each of patented claims 2-19 respectively.
As to instant claim 2, see patented claim 1 lines 23-31.
As to instant claim 4, see patented claim 1 lines 18-20 and patented claim 2.
As to instant claim 5, see patented claim 5.
As to instant claim 6, see patented claim 6.
As to instant claim 7, see patented claim 7.
As to instant claim 8, see patented claim 8.
As to instant claim 9, see patented claim 9.
As to instant claim 10, see patented claim 10.
As to instant claim 11, see patented claim 10 lines 26-31.
As to instant claim 13, see patented claim 10 lines 22-24 and patented claim 11.
As to instant claim 14, see patented claim 14.
As to instant claim 15, see patented claim 15.
As to instant claim 16, see patented claim 16.
As to instant claim 17, see patented claim 17.
As to instant claim 18, see patented claim 18.
As to instant claim 19, see patented claim 19.
Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3 as a representative claim, the cited prior art does not teach or suggest claim limitations that of “said generating the image with the second rendering style comprises: generating a blank image of same resolution as the image with the first rendering style; determining a location of each pixel in the blank image based on a location of each pixel in the image with the first rendering style; and generating the image with the second rendering style by filling respective locations of the pixels in the blank image with the second color information corresponding to the first color information of the pixels”.
Claim 12 is also allowable for the same reasons as above because it recites similar claim limitations called for in the counterpart claim 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DMD
12/2022



/DUY M DANG/
Primary Examiner, Art Unit 2667